                                                                      241




1                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
2                             EASTERN DIVISION

3    UNITED STATES OF AMERICA,           )     Docket No. 16 CR 109
                                         )
4                    Plaintiff,          )     Chicago, Illinois
                                         )     March 6, 2019
5             v.                         )     1:34 P.M.
                                         )
6    RALPH GARCIA,                       )
                                         )
7                    Defendant.          )

8                                 VOLUME 2-B

9               TRANSCRIPT OF PROCEEDINGS - BENCH TRIAL
                BEFORE THE HONORABLE ROBERT M. DOW, JR.
10

11   APPEARANCES:

12   For the Plaintiff:       HON. JOHN R. LAUSCH, JR.
                              UNITED STATES ATTORNEY
13                            BY: MR. TIMOTHY J. STORINO
                                   MR. CORNELIUS A. VANDENBERG
14                                 ASSISTANT UNITED STATES ATTORNEYS
                              219 South Dearborn Street, Suite 500
15                            Chicago, Illinois 60604
                              tim.storino@usdoj.gov
16                            cornelius.vandenberg@usdoj.gov

17   For the Defendant:       LAW OFFICES OF JOHN LEGUTKI
                              BY: MR. JOHN C. LEGUTKI
18                            53 West Jackson Boulevard, Suite 920
                              Chicago, Illinois 60604
19                            jclegutki@sbcglobal.net

20

21

22

23   Court Reporter:          KRISTIN M. ASHENHURST, CSR, RDR, CRR
                              Official Court Reporter
24                            219 S. Dearborn Street, Room 2304-A
                              Chicago, IL 60604
25                            (312) 818-6549
                              kristin_ashenhurst@ilnd.uscourts.gov
                                                                  242

                             Muñoz - cross by Legutki

1        (The following proceedings were had in open court:)

2               THE COURT:    Please be seated, everybody.

3               Kris, are you good?

4               THE COURT REPORTER:    Yes.

5               THE COURT:    Okay, Mr. Legutki, whenever you're ready,

6    sir.

7               MR. LEGUTKI:    Thank you.

8           JOSE MUÑOZ, PLAINTIFF'S WITNESS, PREVIOUSLY SWORN

9                      CROSS-EXAMINATION (CONTINUED)

10   BY MR. LEGUTKI:

11   Q   Mr. Muñoz, I may have asked this already.      If I did, please

12   forgive me and allow me to reask.

13              You were in the Latin Kings until what year, sir?

14   A   2016.

15   Q   And what year did you join the Latin Kings?

16   A   Around '99.

17   Q   1999?

18   A   Yes.

19   Q   So in 2012, you were an active member of the Almighty Latin

20   Kings Nation, correct?

21   A   Yes.

22   Q   And my recollection of your testimony is that from 1999 to

23   2016, you did not hold any position of rank.

24   A   Yes.

25   Q   You were generally considered what -- the rank-and-file
                                                                   243

                           Muñoz - cross by Legutki

1    members are soldiers, correct?

2    A   Yes.

3    Q   So you were a soldier within the Latin Kings.

4               Now, in 2012, Mr. Garcia got out of the Illinois State

5    Penitentiary, correct?

6    A   Yes.

7    Q   Approximately, correct?

8    A   Yes, sir.

9    Q   And he talked to you generally about his efforts to work

10   and come back to society?    Or to get a job, at least?

11   A   Yes.    Just to get a job, yes.

12   Q   And he talked to you about his -- he had some student loan

13   debt?    He went to driving school, correct?     To get his CDL?

14   A   Yeah.   I don't recall how he got his CDL.     I just know he

15   obtained it.

16   Q   He obtained it.    And in order to get a CDL, you have to go

17   through driving school --

18   A   Yes.

19   Q   -- and he incurred some debt, so he was really hurting for

20   money?

21   A   I'm not sure at that time.

22   Q   But when he came to you to talk about a job, he wasn't

23   talking to you about selling drugs or guns; he wanted a job,

24   correct?

25   A   Yes.
                                                                    244

                             Muñoz - cross by Legutki

1    Q   And you helped him to get a job with Adan Fiero, correct?

2    A   Yes.

3    Q   And you were working for Adan?

4    A   Yes, I was.

5    Q   At the time you worked for Adan, were you still running

6    drugs back and forth to Texas to Shorewood?

7    A   No, I wasn't.

8    Q   Okay.   But you were able to -- with your influence with

9    Adan Fiero, you were able to get -- assist Ralph in getting a

10   job, correct?

11   A   Yes.

12              MR. LEGUTKI:    I have no further questions, sir.

13              THE COURT:    Okay.   Thank you, sir.

14              Redirect?

15              MR. VANDENBERG:    No further questions, your Honor.

16              THE COURT:    Okay.   Very well.

17              Thank you, sir, for coming in.     You can step down.

18       (Witness excused.)

19              MR. VANDENBERG:    At this time, your Honor, the

20   government would like to enter the stipulations that the

21   parties have entered in this case.

22              THE COURT:    Okay.   Great.   Thank you.

23              Will you be filing those on the docket, too?

24              MR. VANDENBERG:    Yes, your Honor.

25              THE COURT:    Okay.
                                                                  245




1             MR. VANDENBERG:   Right here?

2             THE COURT:   Yes, sir.

3             MR. VANDENBERG:   The stipulations read:     "It is hereby

4    stipulated and agreed by and between the United States of

5    America, by and through its attorney John R. Lausch, Jr.,

6    United States Attorney for the Northern District of Illinois,

7    and the defendant, Ralph Garcia, by and through his attorney,

8    John Legutki, that the following facts are and should be

9    considered by the Judge to be true and accurate."

10            Stipulation 1 reads:     "Prior to January 23, 2015, the

11   defendant, Ralph Garcia, had been convicted in a court of a

12   crime punishable by a term of imprisonment exceeding one year."

13            MR. LEGUTKI:   So stipulated.

14            THE COURT:   Okay.   Thank you to counsel.

15            And if you file it on the docket, I'll never lose it.

16            MR. VANDENBERG:   Stipulation 2 reads, your Honor:

17   "Prior to January 23, 2015, Government Exhibit 26, which is a

18   Taurus revolver, model 856, .38 caliber, bearing serial number

19   DW62612, had traveled in interstate commerce.    Specifically,

20   Government Exhibit 26 is a firearm that was manufactured

21   outside the state of Illinois."

22            MR. LEGUTKI:   So stipulated.

23            THE COURT:   Okay.   Thank you to counsel.

24            MR. VANDENBERG:   And finally, your Honor, stipulation

25   3:   "That Government Exhibit 26, the firearm, and Government
                                                                    246




1    Exhibits 27" -- it should read, and we will modify it, but --

2    "Government Exhibits 27 were taken into custody by law

3    enforcement officers on or about January 23, 2015.       A proper

4    chain of custody has been maintained for Government Exhibits 26

5    and, again, Group Exhibit 27 at all times, and a proper

6    foundation exists for their admission into evidence."

7            MR. LEGUTKI:     No problem with the correction, Judge.

8    So stipulated.

9            THE COURT:    All right.     Fantastic.

10           So if you'll just file that as corrected and all three

11   go on the docket.    I don't care if you put them in as one entry

12   or three, but at least I'll never lose them that way.

13           MR. VANDENBERG:    Yes, your Honor.

14           THE COURT:    Okay.   And does that conclude the

15   government's case?

16           MR. VANDENBERG:    Yes, your Honor.       The government

17   would rest at this time.

18           THE COURT:    Okay.   Very well.

19           Mr. Legutki, have you discussed with your client

20   whether he wishes to testify?

21           MR. LEGUTKI:     Yes, sir.

22           Before I do that, even though it's a bench trial, I

23   think Rule 29 applies.

24           THE COURT:    Yes, sir.    Certainly.

25           MR. LEGUTKI:     I certainly make a motion for acquittal
                                                                   247




1    under Rule 29.   And the rules provide to hold that in abeyance.

2               THE COURT:   Exactly.   That's what I'll do, and I'll

3    let the government respond later when it's renewed, which I am

4    sure it will be.

5               MR. LEGUTKI:   Certainly.

6               Yes, sir.    I have talked to Mr. Garcia.

7               THE COURT:   Do you want to come forward, Mr. Garcia?

8               MR. LEGUTKI:   Your Honor, I spoke with Mr. Garcia

9    today, yesterday, previous times at the MCC, about his right to

10   testify.   That's one of his decisions that are sacred and I

11   cannot make and it rests solely with the defendant.

12              Mr. Garcia has indicated to me he does not wish to

13   testify.   Again, if that's changed in the last few minutes, I

14   certainly would invite Mr. Garcia to --

15              THE COURT:   And I'll ask him all the questions.

16              Mr. Garcia, we have to do a little conversation here,

17   if you don't mind.

18              I just want to make sure that you understand that you

19   have an absolute right to testify if you wish to do so.       Do you

20   understand that, sir?

21              THE DEFENDANT:   Yes.

22              THE COURT:   And you also have an absolute right not to

23   testify.   And if you do not testify, I will not hold that

24   against you in any way.     I won't make any inferences or draw

25   any conclusions from the fact that you decided not to testify.
                                                                248




1    It is your constitutional right.

2            And you also have a right to counsel and to advice

3    from Mr. Legutki on that decision, too.

4            Do you feel like you've adequately discussed that with

5    Mr. Legutki?

6            THE DEFENDANT:   Yes.

7            THE COURT:   Do you have any questions for either him

8    or me about your right not to testify?

9            THE DEFENDANT:   No, not at this time.

10           THE COURT:   Okay.   And you understand that if you

11   decide not to testify, I won't hold that against you in any way

12   as the trier of fact in this case?

13           THE DEFENDANT:   Yes, sir.

14           THE COURT:   And so have you reached a decision on

15   whether you wish to testify, sir?

16           THE DEFENDANT:   I do not.

17           THE COURT:   You do not.    Very well.

18           Counsel, would you like me to inquire any further of

19   the defendant and to his rights?

20           MR. LEGUTKI:   I think that's acceptable, Judge.

21           THE COURT:   Okay.   Very good.   Thank you, Mr. Garcia.

22   I appreciate you stepping forward.    That's my responsibility to

23   make sure that you've been counseled on this and you've

24   knowingly and intelligently exercised your right one way or the

25   other, and I respect your decision.   Okay, sir?
                                                                  249




1             THE DEFENDANT:    Thank you.

2             THE COURT:   Thank you.

3             So that's the --

4             Any other witnesses or testimony from the defense?

5             MR. LEGUTKI:   No, sir.   Defense rests.

6             THE COURT:   Okay.   Very well.

7             So I think what we ought to do -- let me give Kris a

8    couple days to take account of how long it's going to take to

9    produce this transcript.    I think I'll ask her to send you all

10   an email with just a guesstimate as to when it will be

11   available.   And then you guys can decide what you want to

12   order, you can order from her.

13            And then I will -- once we know when the transcript is

14   available, actually available, -- I'll have her give you guys

15   an estimate.   You can sort of slot that into the rest of your

16   lives.   Whether that estimate holds or not probably depends on

17   what else happens in this courtroom between now and then.

18            MR. LEGUTKI:   You have nothing going on tomorrow, sir.

19            THE COURT:   Well, I'm supposed to have a change of

20   plea tomorrow that will give two weeks back of my life and two

21   weeks of Kris's life, too, because she was going to spend those

22   two weeks with me here.    So maybe we'll wait till Friday to

23   make sure that goes through, and if it does, it may affect the

24   timing of you guys getting the transcript.

25            Once you physically have it, I'll ask you all to talk
                                                                  250




1    about an agreed briefing schedule on post-trial briefs.   I

2    think all I would need is an opening and a response from each

3    side.   I don't need six briefs; just four will do.

4             You guys can do simultaneous openings or you can do a

5    staggered thing where you wouldn't even necessarily have to

6    have four briefs if you stagger it.

7             MR. VANDENBERG:   I think given the fact, your Honor,

8    that the defendant is raising an affirmative defense, we would

9    like to have the opportunity to reply to that once we know the

10   exact contours of it.

11            THE COURT:   And the other way to do it is you're

12   basically -- it's the defense of entrapment that's the triable

13   issue here.

14            MR. LEGUTKI:   My understanding from your order or your

15   opinion is once the defense crosses that threshold, it's up to

16   the government to disprove that beyond a reasonable doubt.

17            THE COURT:   Well, I'm going to have to go back and

18   look at this, because I don't recall ever having a bench trial

19   on this issue before.   So I'll have to go back and look at it.

20            But here's what I'll do:   When this transcript is

21   ready, I'll set you guys for a status the next day or week, or

22   soon thereafter.   And by then, let's all figure out what the

23   Seventh Circuit is expecting from me.

24            MR. VANDENBERG:   We talked about two alternatives.

25   The Court raised another alternative by simultaneous brief and
                                                                  251




1    reply.    So we'll figure it out, Judge.

2              THE COURT:   We'll figure it out.   But it's kind of a

3    moot point until the transcript is ready, because we won't have

4    the raw materials to work with.    But as soon as it's ready,

5    I'll set you guys for status.

6              If, in the meantime, you guys have discussions about

7    it and you work out something that's agreeable to everybody, so

8    be it.    If not, I'll figure out what the Seventh Circuit is

9    expecting from us, and we'll work it accordingly.    Okay?

10             MR. LEGUTKI:   Thank you, sir.

11             THE COURT:   How about if I set you a status that will

12   be a movable feast, so to speak?

13             And without objection for excluding time, Mr. Legutki?

14             MR. LEGUTKI:   Without objection, sir.

15             THE COURT:   Okay.   So why don't I put you guys in for

16   maybe the first week of May right now.     If we don't have a

17   trial in April, I bet Kris will be able to get it to you sooner

18   than that, but I want to be conservative here.

19             So are you guys good for, let's say, the 1st of May?

20   It's a Wednesday.

21             MR. LEGUTKI:   Can we do it the next week by any

22   chance?

23             THE COURT:   Oh, the next week, I'm only going to be

24   here I think on the 8th of the next week.     Is that okay for you

25   guys?
                                                                     252




1              MR. LEGUTKI:    Judge, I might be out of town.     It's up

2    to my boss.

3              THE COURT:     I understand.    I have a boss like that,

4    too.    May 8th, okay?

5              MR. STURINO:    Anything works for the government, your

6    Honor.   Thank you.

7              THE COURT:     Okay.   We'll put you guys in for May 8th,

8    and if it turns out you're able to negotiate a briefing

9    schedule without the need for an appearance, we'll just do

10   that.    But we'll exclude time through May 8th in the interest

11   of justice and to -- I guess we've had a trial, so I'm not sure

12   we even need to exclude time anymore.

13             MR. LEGUTKI:    I was just thinking that, your Honor.

14   But I think to be safe, we appreciate the exclusion.

15             THE COURT:     There's no harm in doing it.

16             MR. STURINO:    There's been no finding yet.

17             THE COURT:     Yes.    Okay.   So we'll exclude time in the

18   interests of justice without objection to allow for preparation

19   of the trial transcript, and we'll set a briefing schedule by

20   then, if not sooner.

21             MR. LEGUTKI:    Any time?

22             THE COURT:     Yeah.   Why don't we do 9 o'clock on the

23   8th.    Is that okay?    I think there's a 50-50 chance I won't

24   need you guys that day because we'll figure it out in the

25   meantime.
                                                                253




1            Beautiful.   Thank you, everybody.

2            Mr. Garcia, take care.   Nice to see you all.

3            And do you want to bring me the exhibits back later?

4    If I have to hold them for two months -- when you file the

5    briefs, maybe I'll collect all the exhibits, too.

6            MR. VANDENBERG:    We can do that.

7            MR. STORINO:   And we'll, of course, coordinate with

8    defense counsel when we bring up the exhibits.

9            THE COURT:   Yes, exactly.   And you guys make sure you

10   have what you need for your briefs, because I won't need them,

11   actually, until I get all the briefs.   So if you guys need them

12   to work with or you need them to work with --

13           MR. LEGUTKI:   I think they did a great job.    I have my

14   own binder.   I have everything but the gun.

15           THE COURT:   Well, I don't think I need that, either.

16           MR. VANDENBERG:    I was just about to ask.   Do you want

17   any physical evidence in chambers?

18           THE COURT:   No.   In fact, I might not need anything,

19   because you guys have already given me a binder with every

20   single one of the disks, too.   So why don't we just have you

21   hold on to the evidence for now, just because you guys have

22   more storage space than I do, and I will ask you for anything

23   that I might need.   But I believe I already may have everything

24   I might need.   When I have the transcript plus the physical

25   recordings and the transcripts, I think that's probably all I'm
                                                                 254




1    going to need.

2            All right.   Thank you guys for being very smooth and

3    efficient.   I appreciate it.

4            MR. VANDENBERG:   Thank you.

5            THE COURT:   What may happen after the briefing is I

6    may have you guys come in for a little hearing, and if I do,

7    I'll ask -- I'll give you the questions in advance of what I'm

8    more interested in hearing more about.

9            MR. VANDENBERG:   Excellent.

10           MR. LEGUTKI:   Thank you, Judge.     Thank you for your

11   patience.

12           THE COURT:   All right.   Thank you.

13           (Proceedings concluded at 1:47 p.m.)

14                          * * * * * * * * * *

15                        C E R T I F I C A T E

16      I certify that the foregoing is a correct transcript from

17   the record of proceedings in the above-entitled matter.

18

19
     /s/Kristin M. Ashenhurst, CSR, RDR, CRR    September 14, 2019
20   Kristin M. Ashenhurst, CSR, RDR, CRR       Date
     Federal Official Court Reporter
21

22

23

24

25
